Mr. Justice GRIER
delivered the opinion of the court.
The patents under which the plaintiff claimed in the State court were declared by that court to be void. The ease, therefore, is properly cognizable in this court under the twenty-fifth section of the Judiciary Act of 1789.
He claimed under two patents of the dates of 1838 and 1853, which exhibit conclusive evidence of title if the land claimed had “not been previously granted, reserved from sale, or appropriated.” The only question to be decided in this ease is, whether the land had been so granted, reserved, or appropriated.
The patent of Governor St. Clair, February 12th, 1799, duly registered in 1804, with the survey of McCann, April 10th, 1798, are conclusive evidence that the laud in question was reserved from sale. The case of Moore v. Hill,* decided nearly forty years ago in the Supreme Court of Illinois, on the same survey and grant which is now before us, should have been conclusive against the objections which have been revived on the present writ of error. “ This very able and elaboi’ate opinion received the concurrence of the bar and the country at the time it was delivered, and has never been called in question since. There is no fact in the present case calculated to produce a result different from the one there annouuced.”†
The objection that the patent from the governor was without a seal-ought not to have been made. The act of Congress giving power to the governor did not require him to issue a patent nor to execute an instrument under seal. Any written evidence of his confirmation would have been a sufficient execution of the power. All that was necessary was an authentic declaration by the United States, through their authorized agent, that they had no claim to the land. It was not a grant by the United States, because the title was not in them.
Congress is bound to regard the public treaties, and it had *166no power to organize a board of revision to nullify titles confirmed many years before by tbe authorized agents of the government. And Congress became afterwards so well satisfied itself of this that it passed an act restoring to the purchasers the money which they had paid for titles obtained on the assumption of such a right.
Judgment affirmed

 Breese, 236.


 Reichart v. Felps, 33 Illinois, 439, A. D. 1864, per Breese, J., who reported the case A. D. 1829.